Citation Nr: 1032353	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  08-33 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Huntington, West 
Virginia


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses for treatment provided by King's Daughters Medical 
Center in Ashland, Kentucky, from February 27, 2008, to March 1, 
2008.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to June 1975.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a decision of the Huntington, West Virginia, 
Department of Veterans Affairs (VA) Medical Center (MC), which 
denied payment or reimbursement for treatment the Veteran had 
received from King's Daughters Medical Center in Ashland, 
Kentucky, from February 27, 2008, to March 1, 2008.  


REMAND

The Board finds that there may be relevant evidence that is not 
in the claims file.  Specifically, the private medical records 
from King's Daughters Medical Center show that on February 26, 
2008, a social worker associated with that private facility 
called the VAMC and was told that "it did not look like [the 
Veteran] was eligible for transfer."  She stated she would 
follow up regarding a possible VA transfer, but reiterated the 
Veteran was "not eligible [at] this time" for VA transfer.

There are no other entries showing any follow-up communication 
regarding whether the Veteran could be transferred to a VA 
facility after February 26, 2008.  Such evidence is important, as 
it is the basis for why the Veteran's claim for payment or 
reimbursement for unauthorized medical expenses for the period 
from February 27, 2008, to March 1, 2008, has been denied (i.e., 
VA has found that the Veteran had been stabilized and that VA 
facilities were available).  The Board wants to ensure there are 
no missing records from King's Daughters Medical Center showing 
documentation of an attempt to transfer the Veteran to the VAMC 
or whether VA facilities continued to be unavailable.  Thus, the 
Board will remand for an attempt to obtain any outstanding 
records from King's Daughter's Medical Center.  

Additionally, the Board will request that the VAMC obtain copies 
of all Social Worker progress notes and/or reports of contact 
generated by the VAMC dating from February, 1, 2008, through the 
March 31, 2008.  Further, the Board will request that the VAMC 
obtain any reports of contact (located either in VISTA e-mail 
communications and/or in CPRS) generated by the facility 
Utilization Review Nurse pertaining to this Veteran's 
transfer/admission request, for the same date range: February 1, 
2008, through March 31, 2009. 

Finally, it must be noted that the March 20, 2008, decision 
denying the claim is not in the claims file.  A copy of the 
decision should be associated with the claims file so that the 
Board has all relevant records.  

Accordingly, the case is REMANDED for the following action:

1.  Request from King's Daughters Medical Center 
all records that would show documentation of any 
subsequent calls made to VA regarding whether the 
Veteran could be transferred to the VA Medical 
Center in Huntington, West Virginia.  

2.  Obtain copies of all Social Worker progress 
notes and/or reports of contact generated by the 
VAMC dating from February, 1, 2008 through the 
March 31, 2008.  Also obtain any reports of 
contact (located either in VISTA e-mail 
communications and/or in CPRS) generated by the 
facility Utilization Review Nurse pertaining to 
this Veteran's transfer/admission request, for 
the same date range: February 1, 2008 through 
March 31, 2009.

3.  Associate with the claims file the March 20, 
2008, decision that denied the Veteran's claim 
for payment or reimbursement.

4.  Thereafter, readjudicate the claim of 
entitlement to payment or reimbursement of 
unauthorized medical expenses for treatment 
provided by King's Daughters Medical Center in 
Ashland, Kentucky, from February 27, 2008, to 
March 1, 2008.  If the decision remains adverse 
to the Veteran, he and his representative, if 
any, should be furnished a supplemental statement 
of the case and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



___________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

